PER CURIAM.
The question has been submitted to us by the Florida Board of Bar Examiners concerning whether its employees are state employees within the contemplation of state and county officers and employees retirement system (F.S. Ch. 122, F.S.A., see particularly Section 122.02(1), F.S.A.) and within the contemplation of group insurance laws affecting public employees. See Ch. 112 as amended by Ch. 72-338 and Ch. 72-399 (see particularly Section 112.075(2), F.S.A.).
We answer in the affirmative. The Florida Board of Bar Examiners is an agency established by the Supreme Court of Florida pursuant to authority given it under Sections 3 and Section 23 of Article V of the State Constitution of 1885 F.S.A. as amended. In the latter section it is provided the Court “may provide for an agency to handle admissions [of attorneys] subject to its supervision.”
See rules of the Supreme Court relating to admissions to the Bar by which the Florida Board of Bar Examiners was created, pages 717 to 726, Florida Rules of Court, West’s Desk Copy.
It follows, of course, that this agency created pursuant to authority of the State Constitution is a state agency under the judicial branch of the government and its employees are state employees just as, for example, legislative employees under the legislative branch are state employees.
The regular employees of the Florida Board of Bar Examiners compensated on a fixed periodic salary basis are eligible for state retirement and state group insurance benefits. As a matter of history such employees have been participating in the state’s retirement system since approximately 1955. Even if there was no statutory basis for their participation, the State would appear to be collaterally estopped at this late date to deny these employees the right to so participate.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.